DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “a machine readable storage medium” covers forms of both non-transitory tangible media and transitory propagating signals per se.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007); Subject Matter Eligibility of Computer Readable Media, Jan. 26, 2010; p. 1.  According to the Applicant’s specification, it is recited in paragraph 0073 on page 28, and additionally in paragraphs 0081 and 0082 on pages 31-32 that the medium can be a propagated signal.  Therefore, because the broadest reasonable interpretation of the claims covers a per se, the Examiner suggests amending the claim to recite that the medium is either “non-statutory” or is a hardware storage device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fletcher, US 2020/0211003.
As per claim 13, it is taught of a system comprising:
a memory to store a blockchain comprising a smart contract (payment channel)(see paragraph 0068);
and a processor to:
receive a request to commit a first value of a cryptographic key state into a block of the blockchain, the blockchain to synchronize (updates) the state for a plurality of security modules (see paragraphs 0052 and 0086);
determine whether the request complies (by confirmation) with the smart contract of the blockchain (see paragraph 0085); and
responsive to a determination that the request complies (by conformation) with the smart contract of the blockchain, commit the first value of the cryptographic key state into a block of the blockchain (see paragraphs 0085 and 0086).

As per claim 16, it is taught wherein the request further comprises a request to commit a plurality of values of the cryptographic key state into the block of the blockchain (see paragraphs 0069 and 0086). 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 1, it was not found to be taught in the prior art of a memory to store a first value of a cryptographic key state; generating a request to commit the first value of the cryptographic key state into a block of a blockchain, the blockchain to synchronize the cryptographic key state for a plurality of security modules; and generate a one-time cryptographic key based on the first value of the cryptographic key state responsive to a determination that the first value of the cryptographic key state has been committed to the blockchain.
Independent claim 17 is similar in scope to that of independent claim 1, however the claim is rejected under 35 U.S.C. 101 as being directed towards non-statutory subject matter, and would be allowed once amended to overcome the rejection.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jayachandran et al, US 2020/0379856 is relied upon for disclosing of a committing peer that writes a validated transaction to a blockchain, and updates a state database, see paragraph 0161.
Padmanabhan, US 2020/0374106 is relied upon for disclosing of committing a transaction to a blockchain, whereby a consensus manager generates a key to encrypt the data, see paragraph 0526.
Irazabal, US 2020/0076619 is relied upon for disclosing of committing a transaction to a ledger, whereby the state is updated based upon the transaction results, and a timestamp is calculated for an updated key, see paragraph 0029.
Buldas et al, US 2020/0052886 is relied upon for disclosing incrementing a counter after a signature is formed, whereby the secret key used for signing cannot be used again, see abstract.
Gopinath et al, US 2018/0300693 is relied upon for disclosing of signing transactions via a one-time use signature comprising a private key and a one-time public key, then committing the transaction to the blockchain, see paragraph 0032.                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431